Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with counterfeiting and forgery after an investigation revealed that he conspired with another to produce fraudulent documents pertaining to inmate grievances. He was found guilty of this charge following a tier III disciplinary hearing, and the determination of guilt was upheld on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the testimony of its author and the director of inmate grievances, provide substantial evidence supporting the determination of guilt (see Matter of Bennett v Selsky, 306 AD2d 663, 664 [2003]; Matter of Colon v Selsky, 296 AD2d 682, 682 [2002]). Petitioner’s denial of the charge presented a question of credibility for the Hearing Officer to resolve (see Matter of Torres v Goord, 267 AD2d 732, 733 [1999]). We have considered petitioner’s remaining claims and find them to be without merit.
*817Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.